                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN DOE, on behalf of himself and )
others similarly situated,           )
                                     )
                     Plaintiff,      )                       8:18CV422
                                     )
              v.                     )
                                     )
DOUG PETERSON, Attorney              )                        ORDER
General of the State of Nebraska, in )
his official capacity, and JOHN A.   )
BOLDUC, Superintendent of Law        )
Enforcement and Public Safety for    )
the Nebraska State Patrol, in his    )
official capacity,                   )
                                     )
                     Defendants.     )
                                     )


       IT IS ORDERED that Plaintiff’s motion to file under seal (filing no. 20) is
granted, with the understanding that counsel for Plaintiff must provide to counsel for
Defendants a copy of the affidavit attached to the index. Plaintiff’s motion to restrict
(filing no. 23) is granted.

      DATED this 9th day of October, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
